The judgment of the Supreme Court, reversing the conviction of the defendant below, on the first ground assigned therefor by the Supreme Court "that the proofs submitted *Page 450 
failed to disclose the crime charged against the defendant in the indictment, namely, that he feloniously embezzled and converted to his own use moneys belonging to the United States Fidelity 
Guaranty Company and committed to his care as president and manager of Charles P. Acton, Incorporated," should be affirmed upon that ground.
The court being of opinion that the second ground upon which reversal was based was not necessary to a decision of the case, and that that question should have been reserved for decision in a case where it is essential to a determination of the appeal, the vote for affirmance does not include agreement with the second reason assigned by the Supreme Court for reversal.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, LLOYD, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 13.
For reversal — None.